                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
                                                                       DATE FILED: 11/20/2019
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                              Plaintiff,        :
                                                                :           19-CR-804 (VEC)
                            -against-                           :
                                                                :                ORDER
 ZHONGSAN LIU,                                                  :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 19, 2019, the Court ordered Defendant to consult with

independent CJA counsel about the risks of representation by conflicted attorneys before the

continued Curcio hearing scheduled for December 2, 2019, see Dkt. 28;

        IT IS HEREBY ORDERED that Peter Brill is appointed to represent Defendant for the

limited purpose of the continued Curcio hearing. Mr. Brill must both consult with Defendant

before the hearing and appear with Defendant at the hearing.

SO ORDERED.
                                                                    ________________________
Date: November 20, 2019                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
